UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TYSHAWN M. COLE, : Case No. 1:19-cv-607
Plaintiff, : Judge Timothy S. Black
Vs. | Magistrate Judge Karen L. Litkovitz
TEE GRIZZLY, et al., :
Defendants.
DECISION AND ENTRY

ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4) AND
TERMINATING THIS CASE IN THIS COURT

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate
Judge reviewed the pleadings filed with this Court and, on August 5, 2019, filed a Report
and Recommendation, recommending that Plaintiff's complaint be dismissed. (Doc. 4).

On August 14, 2019, Plaintiff filed a Notice of Appeal. (Doc. 5). The Notice of
Appeal is only partially filled out. (/d.) Thereafter, on September 30, 2019, Plaintiff
filed a Motion to Reduce Time. (Doc. 6). The Motion to Reduce Time appears to ask for
an order on an expedited basis. (/d.)

As an initial matter, neither Plaintiffs Notice of Appeal nor Plaintiff's Motion to
Reduce Time is well-taken. (Docs. 5, 6). A Report and Recommendation is not an

appealable order. Grant v. Morris, No. 88-3162, 1988 WL 79695, at *1 (6th Cir. July 29,

1988). And a litigant cannot tell the Court when to issue an order.
Moreover, as required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court

has reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court finds that

the Report and Recommendation should be and is hereby adopted in its entirety.

Accordingly, for the reasons stated above:

L. Plaintiff's Notice of Appeal (Doc. 5) is STRICKEN as premature;

2. Plaintiffs Motion to Reduce Time (Doc. 6) is DENIED as moot;

3. The Report and Recommendation (Doc. 4) is ADOPTED in its entirety;

4. Plaintiff's complaint (Doc. 3) is DISMISSED with prejudice;

2 The Clerk shall enter judgment accordingly, whereupon this case is
TERMINATED on the docket of this Court; and

6. The Court certifies that, pursuant to 28 U.S.C. § 1915(a), an appeal of this
Order would not be taken in good faith and therefore DENIES Plaintiff
leave to appeal in forma pauperis. Plaintiff remains free to apply to
proceed in forma pauperis in the Court of Appeals. See Callihan v.
Schneider, 178 F.3d 800, 803 (6th Cir. 1999), overruling in part Floyd v.
United States Postal Serv., 105 F.3d 274, 277 (6th Cir. 1997).

IT IS SO ORDERED.

—

var: fale fendi? Ehok

Timothy S. Blac
United States District Judge
